DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	In response to communications sent February 1, 2022, claim(s) 9-26 is/are pending in this application; of these claim(s) 9, 17, and 23 is/are in independent form.  Claim(s) 9, 17, and 23 is/are currently amended; claim(s) 10-16, 18-22, and 24-26 is/are original; claim(s) 1-8 is/are cancelled.
	
	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.

Information Disclosure Statement
	The Information Disclosure Statement(s) is/are acknowledged and the references contained therein have been considered by the Examiner.  This includes the Information Disclosure Statements(s) filed on:  November 16, 2021; January 14, 2022; and January 21, 2022.
	
Response to Arguments
Applicant’s arguments, see page 6 lines 6-10, filed February 1, 2022, with respect to claims 9-26 have been fully considered and are persuasive.  The rejection of claims 9-26 has been withdrawn (regarding 35 U.S.C. § 112).
page 6 line 11 – page 7 line 25, filed February 1, 2022, with respect to the rejection(s) of claim(s) 9-26 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and US 2015/0073719 A1 (“Glynias”) in view of US 2014/0358937 A1 (“Thomas”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0073719 A1 (“Glynias”) in view of US 2014/0358937 A1 (“Thomas”).

	As to claim 9, Glynias teaches a computer implemented method of comparing a plurality of omics data sets (the preamble has little patentable weight; nevertheless, see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond), comprising:
analyzing, via a computing device that is informationally coupled to one or more omics databases, first omics data set and a second omics data set to determine  allele frequencies for a plurality of SNPs in selected locations of the first and second omics data sets  (Glynias at Para [0237]: analyzing allele frequencies of genetic variants from an omics data set using SIFT, PolyPhen-2, PolyPhen, or PFAM), and metadata related to the selected locations (Glynias at Para [0222]: determining the start and end positions of a variant from a database);
selecting SNPs that have a minimum frequency of occurrence in at least 10% of a historically characterized population selected from the group consisting of male gender population, female gender population, an ethnic population, and a patient population diagnosed with a disease (Glynias Para [0300]: selecting SNPS that have a frequency of at least 33%); 
determining a first and second signature hash (according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes; Glynias Figure 2C and 2D illustrate a hash for genomic data; see Glynias at Para [0167] for the steps for generating the hash; Glynias at Para [0188]: generating a plurality of signature-hashes for a plurality of genomic datasets) from (a) the allele frequencies of the selected SNPS (Glynias at Para [0237]: assigning score-based characteristics to the particular variants based on allele frequencies and storing them in fields of the data structures) … at the same selected location across the historically characterized population and are common to both first and second omics data sets (Glynias Figures 2A and 2B indicate two different SNPS at the same location because they are located on the same chromosome 1 that is common to the datasets) and (b) the metadata related to the selected locations (Glynias at Para [0167]: generating XML files comprising the hashes in Figure 2C an 2D that comprise additional location metadata within the hash information itself; see Figure 2A which illustrates the chromosomal start and end position and Figure 2C which illustrates how the chromosomal positions are stored in the hash for the output file); and
comparing the plurality of values for the first and second signature-hashes to determine a degree of relatedness (see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond and are identical, as the term “identical” is used in Applicant’s claim 19 in the originally file disclosure).
	However, Glynias does not teach:  wherein the selected SNPs are the same SNPS.
(Thomas Para [0087]:  matching SNPs).
	Glynias and Thomas are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Glynias to include the teachings of Thomas because matching SNPs is a fast way to identify similar DNA without necessarily sequencing the entire genome (see Thomas Para [0013]).
	
As to claim 10, Glynias in view of Thomas teaches the method of claim 9 wherein the first and second omics data sets have a format selected from the group of a SAM format (Glynias Para [0183]: the genomics data set may be SAM format), BAM format (Glynias Para [0183]: the genomics data set may be BAM format), and GAR format (this element is claimed in the alternative and does not need to be mapped).

As to claim 11, Glynias in view of Thomas teaches the method of claim 9, wherein the selected locations are selected for at least one of SNP frequency (this element is claimed in the alternative and does not need to be mapped; nevertheless, see Glynias at Para [0237]: determining allele frequencies of genetic variants), gender (this element is claimed in the alternative and does not need to be mapped, although gender-based genetic variants are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), ethnicity (this element is claimed in the alternative and does not need to be mapped, although ethnicity-based genetic variations are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), and mutation type (Glynias at Para [0018]: selecting SNPS based on their association with a particular genetic mutant).

(Glynias Para [0219]: values that are associated with allele frequencies include SIFT scores and PolyPhen-2 scores).

As to claim 13, Glynias in view of Thomas teaches the method of claim 9, wherein the values are expressed as hexadecimal values (Glynias Figure 2C: values, such as location, are expressed using numerals, such as location “5”; “5” is expressed in decimal and hexadecimal form using the same expression; hence this species anticipates the claimed genus).

As to claim 14, Glynias in view of Thomas teaches the method of claim 9, wherein the first omics data set comprises the first signature-hash, and wherein the second omics data comprises the second signature-hash (Glynias at Para [0188]: generating a plurality of signature-hashes for a plurality of genomic datasets).

As to claim 15, Glynias in view of Thomas teaches the method of claim 9, wherein the degree of relatedness (Glynias at Para [0192]: determine identical relatedness, as the term “identical” is used in Applicant’s claim 19 in the originally file disclosure) is based on SNP frequency (this element is claimed in the alternative and does not need to be mapped), gender (this element is claimed in the alternative and does not need to be mapped), ethnicity (this element is claimed in the alternative and does not need to be mapped), and mutation type (see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond and are the identical, as the term is used in Applicant’s claim 19 in the originally file disclosure; the identical relationship is determined based on the SNP mutation type).

As to claim 16, Glynias in view of Thomas teaches the method of claim 9, wherein a predetermined degree of relatedness is indicative of common provenance (Glynias at Para [0192]: the identical relationship is determined based on the same single-nucleotide polymorphisms at the same location; identical single-nucleotide polymorphisms are generically indicative of a common provenance).

As to claim 17, Glynias teaches a computer implemented method of identifying a single omics data set in a plurality of omics data sets (the preamble has little patentable weight; nevertheless, see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond) having respective hashes (according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes), the method comprising:
analyzing, via a computing device that is informationally coupled to one or more omics databases, the single omics data set to determine allele frequencies for a plurality of SNPs in selected locations of the omics data set (Glynias at Para [0237]: analyzing allele frequencies of genetic variants from an omics data set using SIFT, PolyPhen-2, PolyPhen, or PFAM); and to determine metadata related to the selected locations (Glynias at Para [0222]: determining the start and end positions of a variant from a database);
selecting SNPs that have a minimum frequency of occurrence in at least 10% of a population selected from the group consisting of male gender population, female gender population, an ethnic population, and a patient population diagnosed with a disease (by broadest reasonable interpretation, these alternatives encompass the entire earth population; Glynias Para [0300]: selecting SNPS that have a frequency of at least 33%);
generating a single signature hash (according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes; Glynias Figure 2C and 2D illustrate a hash for genomic data; see Glynias at Para [0167] for the steps for generating the hash; Glynias at Para [0188]: generating a plurality of signature-hashes for a plurality of genomic datasets) from (a) the allele frequencies of the selected SNPS (Glynias at Para [0237]: assigning score-based characteristics to the particular variants based on allele frequencies and storing them in fields of the data structures), … at the same selected location across the historically characterized population and are common to both the first and second omics data sets (Glynias Figures 2A and 2B indicate two different SNPS at the same location because they are located on the same chromosome 1 that is common to the datasets)  (b) the metadata related to the selected locations (Glynias at Para [0167]: generating XML files comprising the hashes in Figure 2C an 2D that comprise additional location metadata within the hash information itself; see Figure 2A which illustrates the chromosomal start and end position and Figure 2C which illustrates how the chromosomal positions are stored in the hash for the output file).
comparing the plurality of values for the single hash with values of the hashes of each of the plurality of omics data sets (Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond); and
identifying the single omics data set in the plurality of omics data sets on the basis of a degree of relatedness between the values of the single hash and values of the hashes of each of the plurality of omics data sets (Glynias at Para [0192]: identifying a genomics data set having an identifier stored within the signature hash based on having complete identity between for merging the genomic information corresponding to the SNP that the genomic datasets have in common; the term “identical” is used in Applicant’s claim 19 in the originally file disclosure).
	However, Glynias does not teach:  wherein the selected SNPs are the same SNPS.
	Nevertheless, Thomas teaches wherein the selected SNPs are the same SNPS (Thomas Para [0087]:  matching SNPs).
	Glynias and Thomas are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Glynias to include the teachings of Thomas because matching SNPs is a fast way to identify similar DNA without necessarily sequencing the entire genome (see Thomas Para [0013]).

(Glynias at Para [0192]: a second genomics dataset is associated with the SNP that is already associated with a first genomics dataset).

As to claim 19, Glynias in view of Thomas teaches the method of claim 17, wherein the predetermined degree is identity (Glynias at Para [0192]: the predetermined degree is identity) or similarity of at least 90% of the plurality of values (Glynias at Para [0192]: the predetermined degree is identity, which is similarity of 100% of the plurality of values).

As to claim 20, Glynias in view of Thomas teaches the method of claim 17, wherein the selected locations are selected for at least one of SNP frequency (this element is claimed in the alternative and does not need to be mapped; nevertheless, see Glynias at Para [0237]: determining allele frequencies of genetic variants), gender (this element is claimed in the alternative and does not need to be mapped, although gender-based genetic variants are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), ethnicity (this element is claimed in the alternative and does not need to be mapped, although ethnicity-based genetic variations are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), and mutation type (Glynias at Para [0018]: selecting SNPS based on their association with a particular genetic mutant).

As to claim 21, Glynias in view of Thomas teaches the method of claim 17, further comprising a step of retrieving the single omics data set (Glynias Para [0192]: retrieving the genomics data set for modifying the genomics dataset).

(Glynias at Para [0192]: comparing SNP metadata, such as location, to determine identity).

As to claim 23, Glynias teaches a computer implemented method of identifying source contamination in an omics file (the preamble has little patentable weight), the method comprising:
providing, via a computing device that is informationally coupled to one or more omics databases, a plurality of omics data sets (Glynias at Para [0188]: generating a plurality of signature-hashes for a plurality of genomic datasets) having respective signature-hashes (according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes; according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes); 
wherein each of the signature-hashes comprises a plurality of values corresponding to allele frequencies for a plurality of SNPs (Glynias at Para [0237]: assigning score-based characteristics to the particular variants based on allele frequencies and storing them in fields of the data structures) in selected locations of an omics data set and further comprises metadata related to the selected locations (Glynias at Para [0167]: generating XML files comprising the hashes in Figure 2C an 2D that comprise additional location metadata within the hash information itself; see Figure 2A which illustrates the chromosomal start and end position and Figure 2C which illustrates how the chromosomal positions are stored in the hash for the output file);
selecting SNPs that have a minimum frequency of occurrence in at least 10% of a historically characterized population selected from the group consisting of male gender population, female gender population, an ethnic population, and a patient population diagnosed with a disease (Glynias Para [0300]: selecting SNPS that have a frequency of at least 33%), and … at the same selected location across the historically characterized population and are common to both first and second omics data sets (Glynias Figures 2A and 2B indicate two different SNPS at the same location because they are located on the same chromosome 1 that is common to the datasets)  ;
and
identifying at least some of the plurality of values of one of the omics data set in another omics data set (Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond).
	However, Glynias does not teach:  wherein the selected SNPs are the same SNPS.
	Nevertheless, Thomas teaches wherein the selected SNPs are the same SNPS (Thomas Para [0087]:  matching SNPs).
	Glynias and Thomas are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Glynias to include the teachings of Thomas because matching SNPs is a fast way to identify similar DNA without necessarily sequencing the entire genome (see Thomas Para [0013]).

As to claim 24, Glynias in view of Thomas teaches the method of claim 23, wherein at least two of the plurality of omics data sets are from the same patient and are representative of at least two distinct points in time (Glynias at Para [0242]: subtracting a germ-line genome from a cancer genome; the germline genome is genetic information is interpreted by the Examiner to be before the time of oncological transformation, whereas the cancer genome is interpreted to be after the time of oncological transformation).

As to claim 25, Glynias in view of Thomas teaches the method of claim 23, wherein the selected locations are selected for at least one of SNP frequency (this element is claimed in the alternative and does not need to be mapped; nevertheless, see Glynias at Para [0237]: determining allele frequencies of genetic variants), gender (this element is claimed in the alternative and does not need to be mapped, although gender-based genetic variants are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), ethnicity (this element is claimed in the alternative and does not need to be mapped, although ethnicity-based genetic variations are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), and mutation type (Glynias at Para [0018]: selecting SNPS based on their association with a particular genetic mutant).

As to claim 26, Glynias in view of Thomas teaches the method of claim 23, wherein the step of identifying comprises a step of subtraction of corresponding values between at least two omics data sets (Glynias at Para [0242]: subtracting a germ-line genome from a cancer genome).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2014/0229114 A1: Pertinent because of a font-based encoding of bioinformatics information, interpreted by the Examiner as a hash.
US 2020/0051664 A1:  Pertinent because of compact compression of sequence data using syntax elements; includes difference encoding with regard to a reference sequence.  See Figures 11 and 12.
EP 1443449 A2:  Pertinent because of storing sequence differencing information along with metadata in Figure 5.
	WO 0106454 A1:  See Table 2.
	US 2019/0177719 A1:  Pertinent because of single-nucleotide variants encoded as per Figure 1.  The reference involves a distance metric between sequences represented as variants.
	KR 1533395 B1:  Pertinence because of calculating a similarity between sequences based on single-nucleotide polymorphisms.
	US 2020/0104285 A1:  Pertinent because this pre-grant publication corresponds to the Application that is the basis of the double-patenting issues noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        February 22, 2022